DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 2/23/2022 is acknowledged.  The traversal is on the ground(s) that search and examination of all claims may be made without serous burden.  The examiner cannot agree.
Specifically, Applicant argues that species I should include claim 11.  The examiner cannot agree.  Claim 11 is directed to the fig. 10 embodiment.  Species I is directed to the fig. 6 embodiment.  Species I requires generating first image data, remosaicing the first image data to generate second image data and then demosaicing the second image data to generate third image data.  Claim 11 requires generating first image data, performing a first demosaicing on the first image data, performing a second demoisacing on the first image data and then blending the results together.  In other words, remosaicing is never even performed in the fig. 10 embodiment.  Rather, two demoisacings are performed which are then blended together using weights.  Because there are significant mutual exclusive characteristics, it would be highly unlikely that a reference used to reject claim 1 would also be able to be used to reject claim 11 and vice versa.  This is a clear indicator of serious burden.
Applicant additionally argues that “claim 11 includes elements similar to those used to differentiate between the species, particularly in view of claims 14 and 16 which 
The feature described in claim 14 is not a characteristic of Species I and is never mentioned to be in the election of species mailed 2/11/2022.  Specifically, claim 14 states that the first and second reconstruction processing are demosaicing.  Species I does not have a first and second reconstruction processing.  Rather, Species I has only one reconstruction processing and it refers to remosaicing, not demosaicing.  
The feature described in claim 16 refers to the use of weights when performing the two demosaicing operations and blending them together.  This feature is completely absent and incompatible with species I.
Therefore, there is serious burden to examine all of the claims and the election of species mailed 2/11/2022 is maintained.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings were received on 2/23/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamura (US 2021/0217134 A1) in view of Li et al. (US 10,764,507 B1) hereinafter referenced as Li.

Regarding claim 1, Okamura discloses 
An image processing device (1; fig. 9) comprising:
an image sensor (100) configured to generate first image data by using a color filter array (Quadripartite Bayer-type RGB array; [0070]; figs. 2, 8); and
processing circuitry (1012, 110, 111) configured to,
select a processing mode (Interpolation direction determined at 201; fig. 10; A minimum gradient is calculated among eight gradients.  The minimum gradient is used in the G-interpolation unit of the re-mosaicing processor 110; In other words, the different modes would be vertical mode, horizontal mode, 45 degree diagonal mode, etc. as each would cause a different re-mosaicing process to be carried out.  The direction (mode) is chosen by the direction determination unit 201.) from a plurality of processing modes for the first image data, the selecting being based on information about the first image data ([0127]-[0129]);
generate second image data (Bayer array image; fig. 10) by reconstructing (Remosaic processing 11; fig. 1) the first image data using a…processor (110; figs. 9-10; [0073]) based on the processing mode ([0128]); and
generate third image data (demosaiced image output by RGB signal processor 111; [0073]) by post-processing the second image data apart from the neural network processor based on the processing mode (As the RGB signal processor 111 performs demosaicing on the remosaiced image data from image signal processor 110 and remosaicing is carried out according to a detected gradient (mode), the demosaicing is inherently also carried out according to the detected gradient (mode).
However, Okamura, fails to explicitly disclose that the processor performing the remosaicing is a neural network processor.  However, the examiner maintains that it was well known in the art to provide this, as taught by Li. 
In a similar field of endeavor, Li discloses generate second image data (Re-mosaiced data output by re-mosaic device; fig. 5) by reconstructing the first image data using a neural network processor (5:52-60; Re-mosaicing is optimized according to neural network of AI controller 17).
Okamura teaches remosaicing using a processor.  Li teaches remosaicing using a neural network processor.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Okamura by applying the technique of providing a neural network with the remosaicing processor to achieve the predictable result of optimizing the remosaicing as disclosed in Li (5:56-58).

	
	
wherein the information about the first image data includes at least one of,
quality information of the first image data (It can be said that the pixel values themselves are quality information as the values of the pixels determine the quality of the image.), and
noise information of the first image data (In addition, it can be said that the direction information of the direction determination unit 201 is “noise information” since it indicates an unwanted sensitivity difference between pixels under the same microlens; [0060]-[0063]; figs. 5-6). 

	
Regarding claim 3, Okamura and Li, the combination, discloses everything claimed as applied above (see claim 1), in addition, Okamura discloses, wherein,
the color filter array has a first pattern (Quadripartite Bayer-type RGB array; [0070]; figs. 2, 8), and
the processing circuitry (1012, 110, 111) is further configured to,
generate the second image data corresponding to a second pattern by performing a remosaic operation on the first image data (11; fig. 1; [0073])). 

Regarding claim 4, Okamura and Li, the combination, discloses everything claimed as applied above (see claim 3), in addition, Okamura discloses, wherein the processing circuitry (110, 111) is further configured to,
generate full-color image data by performing a demoisaic operation on the second image data ([0073]; fig. 9; RGB signal processor 111 performs demosaic processing on the image signal whose pixel array has been converted into the Bayer array.). 

Regarding claim 5, Okamura and Li, the combination, discloses everything claimed as applied above (see claim 4), in addition, Okamura discloses, wherein,
the first image data corresponds to tetra data (Quadripartite Bayer-type RGB array; [0070]; figs. 2, 8),
the second image data corresponds to Bayer data ([0073]), and
the full-color image data corresponds to red, green, and blue (RGB) data ([0073]).

Regarding claim claim 19, it discloses a method for implementing the apparatus of claim 1. Thus, claim 19 is an inherent variation of claim 1 and is interpreted and rejected for the same reasons as stated above (see claim 1).

Regarding claim 20, Okamura and Li, the combination, discloses everything claimed as applied above (see claim 19), in addition, Okamura discloses, wherein the generating of the second image data further comprises:
generating the second image data corresponding to a Bayer pattern by performing a remosaic operation of the first image data ([0073]; A remosaic . 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamura further in view of Li further in view of Official Notice.

Regarding claim 6, Okamura and Li, the combination, discloses everything claimed as applied above (see claim 3), in addition, Okamura discloses, wherein the processing circuitry (1012, 110, 111) is further configured to perform at least one of,
a cross-talk correction pre-processing operation on the first image data, and
a [noise removal] pre-processing operation on the first image data ([0071]. 
 However, the combination fails to explicitly disclose the noise removal is specifically despeckling.  However, the examiner takes official notice of the fact that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this.
Okamura teaches a noise removal pre-processing operation on the first image data.  Despeckling and cross-talk correction are well-known types of noise removal.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to substitute the undisclosed type of noise removal with despeckling or cross-talk correction to achieve the predictable result .

	
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the prior art of record fails to disclose deactivating the neural network processor and generating the second image data by reconstructing the first image data based on selecting a second processing mode from the processing modes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chuang et al. (US 2020/0294191 A1) discloses remosaicing tetra data and then demosaicing the remosaiced data (fig. 1).
Kikuchi (US 2019/0231178 A1) discloses acquiring non-Bayer image data, checking if it is compatible with the processor, then performing Bayer remosaicing based on whether it is compatible (fig. 6).


Tachi (US 2014/0253808 A1) discloses acquiring tetra data, performing remosaicing, and then demosaicing the remosaiced data (fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        3/12/2022